FILED
                           NOT FOR PUBLICATION                                MAY 16 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-30109

              Plaintiff - Appellee,              D.C. No. 2:10-cr-06032-LRS-1

  v.
                                                 MEMORANDUM*
SAMUEL SOTO,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Lonny R. Suko, District Judge, Presiding

                             Submitted May 10, 2012**
                                Seattle, Washington

Before: GOULD, BYBEE, and BEA, Circuit Judges.

       The district court denied Samuel Soto’s motion to suppress evidence

discovered pursuant to a search of his home and vehicle. The court sentenced him

to 91 months’ imprisonment for being a felon in possession of a firearm in


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Soto argues that based on the affidavit supporting the search warrant, there

was insufficient probable cause to believe that guns or narcotics would be found in

his home. Soto concedes that the confidential human source (“CHS”) was

qualified as a reliable source for unrelated incidences, but argues that, as related to

Soto, CHS’s statements were conclusory, uncorroborated, unsupported, and lacked

a background or basis of knowledge.

      The prior examples of CHS’s reliability, which were all contained in the

affidavit, permitted CHS’s statements relating to Soto to be viewed as more

reliable or with a heightened “inference of trustworthiness.” United States v.

Jennen, 596 F.3d 594, 599 (9th Cir. 2010) (internal quotation marks omitted); see

also Illinois v. Gates, 462 U.S. 213, 244 (1983) (“Because an informant is right

about some things, he is more probably right about other facts . . . .” (internal

quotation marks omitted)). The affidavit supporting the search warrant for Soto’s

home credited CHS, who was already a reliable informant, with informing police

that Soto was transporting drugs from his home using one of three described

vehicles; knowing that Soto was a gun collector and seeing guns at Soto’s

residence two to three months prior; knowing that Soto bought 500 rounds of


                                           2
ammunition two to three months prior; and observing narcotics at the residence

two days before the affidavit was prepared and the warrant was issued. The police

confirmed that the vehicles were in fact driven by Soto and parked at Soto’s

residence and were registered as owned by Soto’s wife, and that Soto had a prior

drug conviction. Given the totality of the circumstances, see Gates, 462 U.S. at

238, the magistrate did not err in concluding that there was a reasonable probability

that evidence of a crime would be found in Soto’s residence.1

      Soto further faults the inclusion of facts about vehicles that he drove in the

affidavit because it is merely an observation. Innocent behavior, when viewed in

context, can be indicative of a crime. See United States v. Chavez-Miranda, 306

F.3d 973, 978 (9th Cir. 2002). In this case, the affidavit attributes to CHS

information about three vehicles that Soto drove to transport cocaine. This

information was relevant both for substantiating CHS’s reliability and for

providing evidence of the means of Soto’s transportation of the drugs. Thus, the




      1
       The affidavit also included details about a vehicle search conducted
pursuant to a felony arrest of Soto on April 15, 2008, the morning that the search
warrant for the residence was obtained. The validity of this search, and thus the
exclusion of the guns and drugs found during that search, was also at issue in this
appeal. Because we find that there was sufficient probable cause to issue the
warrant based solely on the other information in the affidavit, we do not reach this
issue.
                                          3
magistrate did not err in considering this information when making the probable

cause determination.

      AFFIRMED.




                                        4